Order unanimously affirmed, without costs. Memorandum: Defendant appeals from an order of Special Term which granted plaintiff the sum of $1,500 for counsel fees and disbursements in the defense of an appeal taken by defendant from a judgment of separation. Defendant did not submit any affidavit in opposition, although one was submitted by his attorney which consisted solely of conclusions. We find no abuse of discretion by Special Term. (Appeal from order of Erie Supreme Court—counsel fees.) Present— Moule, J. P., Mahoney, Dillon, Goldman and Witmer, JJ.